Case 20-80240-JJG-11V          Doc 9    Filed 06/17/20   EOD 06/17/20 11:53:03   Pg 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION


IN RE:                                             )      CASE NO. 18-80240-JJG-11V
                                                   )
ROCK CHURCH OF THE                                 )
WABASH VALLEY, INC.,                               )
                                                   )
       Debtor.                                     )



    WITHDRAW OF EMERGENCY MOTION TO REFRAIN FROM APPOINTING
           CREDITORS COMMITTEE PURSUANT TO §1102(a)(3)

       Comes now Rock Church of the Wabash Valley, Inc., debtor and debtor-in-possession

(“Rock Church”), by counsel, and withdraws its Emergency Motion to refrain from appointing

creditors committee (Doc 6).

                                                   Respectfully Submitted,


                                                   /s/ B. Scott Skillman
                                                   B. Scott Skillman #13771-49
                                                   Skillman Defense Firm
                                                   PO Box 9481
                                                   Terre Haute, IN 47808-9481
                                                   (765) 780-7545


                                  CERTIFICATE OF SERVICE


The undersigned hereby certifies that on June 17, 2020 the Emergency Motion For Entry Of
Order Under 11 U.S.C. §1102(a)(3) has been sent to the following creditors and interested
parties:


First Financial Bank, N.A.     By Counsel Bruce Smith- Bsmith@smithmillerlaw.com &
                               Rhonda Miller - rmiller@smithmillerlaw.com
Case 20-80240-JJG-11V         Doc 9   Filed 06/17/20     EOD 06/17/20 11:53:03       Pg 2 of 2




Laura A DuVall               Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov


U.S. Trustee                 ustpregion10.in.ecf@usdoj.gov



On this 17th day of June, 2020.
                                                   Respectfully Submitted,


                                                   /s/ B. Scott Skillman
                                                   B. Scott Skillman #13771-49
